            Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 1 of 30



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  GLORIMAR RODRIGUEZ, on behalf of
  herself and all others similarly situated,
                                                     Civil Action No.
                             Plaintiff,

            v.
                                                     CLASS ACTION COMPLAINT
                                                     AND DEMAND FOR JURY
  SANOFI U.S. LLC, CHATTEM, INC., CVS
                                                     TRIAL
  HEALTH CO. f/k/a CVS CAREMARK, and
  DOLLAR TREE STORES, INC.,

                             Defendants.


       Plaintiff Glorimar Rodriguez (“Plaintiff”) brings this action on behalf of herself and all

others similarly situated against Defendants Sanofi U.S. LLC (“Sanofi”), Chattem, Inc.

(“Chattem”), CVS Health Co. f/k/a CVS Caremark (“CVS”), and Dollar Tree Stores, Inc.

(“Dollar Tree”) (collectively, “Defendants”). Plaintiff makes the following allegations pursuant

to the investigation of her counsel and based upon information and belief, except as to the

allegations specifically pertaining to herself, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit regarding Defendant Sanofi’s manufacturing and

Defendant Chattem’s distribution of ranitidine-based over-the-counter medications under the

brand name Zantac that contain dangerously high levels of N-nitrosodimethylamine (“NDMA”),

a carcinogenic and liver-damaging impurity. In turn, Defendants CVS and Dollar Tree sold

these defective medications to Plaintiff and other similarly situated consumers.

       2.        Zantac is an over-the-counter medication that contains ranitidine, which decreases

the amount of acid created by the stomach. Over-the-counter Zantac is used for the treatment of

heartburn associated with indigestion and sour stomach. However, Sanofi’s manufacturing
            Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 2 of 30



process has caused Zantac to contain dangerously high levels of NDMA.

       3.      NDMA is a semivolatile organic chemical. According to the U.S. Environmental

Protection Agency, NDMA “is a member of N-ni-trosamines, a family of potent carcinogens.”

While NDMA is not currently produced in the United States other than for research purposes, it

was formerly used “in production of liquid rocket fuel,” among other uses. NDMA is listed as a

“priority toxic pollutant” in federal regulations. See 40 CFR § 131.36. Exposure to NDMA can

cause liver damage and cancer in humans. NDMA is classified as a probable human carcinogen,

and animal studies have shown that “exposure to NDMA has caused tumors primarily of the

liver, respiratory tract, kidney and blood vessels.”

       4.      On September 13, 2019, the FDA issued a statement announcing the presence of

NDMA in ranitidine medications, including Zantac. 1 The FDA’s notice states that “NDMA is

classified as a probable human carcinogen (a substance that could cause cancer) based on results

from laboratory tests.” Since then, the FDA’s own testing “has found unacceptable levels of

NDMA in samples of ranitidine.” 2

       5.      Several pharmaceutical manufacturers have issued recalls or halted the sale of

their ranitidine medications. Pharmacies such as Walgreens, Rite Aid, and CVS have also

ceased selling ranitidine medications. However, Sanofi has yet to issue a formal recall of Zantac.

In fact, Sanofi has continued to tout the safety of Zantac on Zantac’s website, stating: “The

longstanding science supports the safety of Zantac, which has been available over-the-counter



1
  Statement, Food & Drug Admin., Statement Alerting Patients and Health Care Professionals of
NDMA Found in Samples of Ranitidine (Sept. 13, 2019), https://www.fda.gov/news-
events/press-announcements/statement-alerting-patients-and-health-care-professionals-ndma-
found-samples-ranitidine.
2
  Food & Drug Admin., 10/2/19: UPDATE – FDA Provides Update on Testing of Ranitidine for
NDMA Impurities (Oct. 2, 2019), https://www.fda.gov/drugs/drug-safety-and-availability/fda-
updates-and-press-announcements-ndma-zantac-ranitidine.


                                                  2
                Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 3 of 30



for over two decades.” 3

    A. Zantac Is Marketed As Safe

          6.       Sanofi has always marketed Zantac as a safe and effective product, and has

continued to do so despite the recent recalls of ranitidine medications.

          7.       Zantac is one of the most successful drugs in history. It reached $1 billion in

sales in December 1986, 4 largely because it was marketed as safe. 5

          8.       On Zantac’s website, Sanofi writes Zantac is “[c]linically proven to relieve

heartburn in as little as 30 minutes.” 6

          9.       Sanofi also assures consumers it is safe to “take up to two (2) Zantac tablets a

day.” 7

          10.      Sanofi has continued to tout the safety of Zantac on the medication’s website,

stating: “The longstanding science supports the safety of Zantac, which has been available over-

the-counter for over two decades.”

    B. Zantac Contains Dangerous Levels Of NDMA

          11.      Contrary to the above assertions, Zantac contains dangerously high levels of

NDMA that would not be present if the medication were properly synthesized. As noted in

paragraph 4, supra, the FDA has found unacceptable levels of NDMA in samples of ranitidine.

          12.      The Medicines and Healthcare Regulatory Agency of the United Kingdom has




3
  ZANTAC STATEMENT, https://www.zantacotc.com/zantac-statement.html (last visited Oct. 14,
2019)
4
  Richard Wright, How Zantac Became the Best-Selling Drug in History, 16 J. OF
HEALTHCARE MARKETING 24, 27 (1996).
5
  Id. at 27.
6
  MAXIMUM STRENGTH ZANTAC 150, https://www.zantacotc.com/zantac-maximum-
strength.html#learn-more (last visited Oct. 15, 2019).
7
  Id.


                                                     3
              Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 4 of 30



issued an alert regarding Zantac, noting recalls issued by companies are “a precautionary

measure due to possible contamination of the active substance in Zantac, ranitidine, with an

impurity called NDMA.” 8 “The MHRA has asked manufacturers to quarantine all ranitidine

products which may contain the active pharmaceutical ingredient that is potentially affected by

this issue.” 9

        13.      In the case of Zantac and other ranitidine medications, the cause of the NDMA

contamination is still being investigated by the FDA and other regulatory agencies. However,

the Health Products Regulatory Authority of Ireland, in issuing a recall of Zantac, has stated,

“The reason for the recall is that a nitrosamine impurity has been identified in ranitidine active

substance batches manufactured at a manufacturing site in India.” 10

        14.      The FDA has established a “permissible daily intake limit for…NDMA of 96

[nanograms].” 11 But Zantac has an NDMA content of between 2.5-3.3 million nanograms per

tablet, according to testing by Valisure, an FDA-registered online pharmacy. 12

              150 mg Tablets or equivalent       Lot #         NDMA per tablet (ng)
              Reference Powder                  125619            2,472,531
              Zantac, Brand OTC                18M498M            2,511,469
              Zantac (mint), Brand OTC          18H546            2,834,798
              Wal-Zan, Walgreens              79L800819A          2,444,046

8
  Medicine and Healthcare Regulatory Agency, Zantac – MHRA Drug Alert Issued as
GlaxoSmithKline Recalls all Unexpired Stock (Oct. 8, 2019),
https://www.gov.uk/government/news/zantac-mhra-drug-alert-issued-as-glaxosmithkline-recalls-
all-unexpired-stock.
9
  Id.
10
   Health Products Regulatory Authority, Precautionary Pharmacy and Retail Level Recall of
Several Batches of a Number of Ranitidine Medicines in Ireland (Sept. 23, 2019),
https://www.hpra.ie/homepage/medicines/safety-notices/item?t=/precautionary-pharmacy-and-
retail-level-recall-of-several-batches-of-a-number-of-ranitidine-medicines-in-
ireland&id=d26b0c26-9782-6eee-9b55-ff00008c97d0.
11
   VALISURE, VALISURE CITIZEN PETITION ON RANITIDINE 1 (2019),
https://www.valisure.com/wp-content/uploads/Valisure-Ranitidine-FDA-Citizen-Petition-
v4.12.pdf (last visited 10/14/19) (hereinafter “VALISURE PETITION”).
12
   Id. at 6.


                                                 4
              Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 5 of 30



              Wal-Zan (mint), Walgreens           8ME2640                2,635,006
              Ranitidine, CVS                     9BE2773                2,520,311
              Zantac (mint), CVS                  9AE2864                3,267,968
              Ranitidine, Equate                  9BE2772                2,479,872
              Ranitidine (mint), Equate           8ME2642                2,805,259
              Ranitidine, Strides                77024060A               2,951,649

        15.      Furthermore, a 2016 study by Stanford University found that individuals who

took Zantac had “NDMA levels [in their urine] more than 400 times greater than what the FDA

considers acceptable.” 13

     C. Plaintiff Was Harmed By Purchasing And Consuming Defective Zantac
        Manufactured, Distributed, And Sold By Defendants.

        16.      Plaintiff and the Class were injured by the full purchase price of their Zantac

medications. These medications are worthless, as they contain harmful levels of NDMA. As the

medications expose users to NDMA well above the legal limit, the medications are not fit for

human consumption. Plaintiff is further entitled to statutory damages, damages for the injury

sustained in consuming high levels of acutely-toxic NDMA, and for damages related to

Defendants’ conduct.

        17.      Plaintiff brings this action on behalf of the Class for equitable relief and to

recover damages and restitution for: (i) breach of express warranty, (ii) breach of the implied

warranty of merchantability, (iii) violation of New York General Business Law § 349, (iv)

violation of New York General Business Law § 350, (v) unjust enrichment, (vi) fraudulent

concealment, (vii) fraud, and (viii) conversion.

                                               PARTIES

        18.      Plaintiff Glorimar Rodriguez is a citizen of New York who resides in Bronx, New


13
  Jonathan Lapook, Potentially Dangerous Chemical Found in Popular Heartburn Pill Zantac,
CBS NEWS, Oct. 8, 2019, https://www.cbsnews.com/news/zantac-ndma-levels-potentially-
dangerous-chemical-zantac-ranitidine-heartburn-pills-2019-10-08/.


                                                    5
             Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 6 of 30



York. During all relevant time periods, Ms. Rodriguez purchased and consumed Zantac

manufactured by Defendant Sanofi, distributed by Defendant Chattem, and sold by Defendants

CVS and Dollar Tree. Ms. Rodriguez originally learned about the Zantac defect when she saw

an article on Facebook from CNN, entitled “Walmart, CVS, Walgreens Pull Zantac and Similar

Heartburn Drugs because of Cancer Worries.” Further investigation revealed that Ms. Rodriguez

has been using the defective Zantac manufactured by Sanofi and distributed by Chattem for

years. When purchasing Zantac from Defendants, Ms. Rodriguez reviewed the accompanying

labels and disclosures, and understood them as representations and warranties by the

manufacturer, distributor, and pharmacy that the medications were properly manufactured, free

from defects, and safe for their intended use. Ms. Rodriguez relied on these representations and

warranties in deciding to purchase Zantac from Defendants, and these representations and

warranties were part of the basis of the bargain, in that she would not have purchased Zantac

from Defendants if she had known that they were not, in fact, properly manufactured and free

from defects. Ms. Rodriguez also understood that in making the sales, CVS and Dollar Tree

were acting with the knowledge and approval of Sanofi and/or as the agents of Sanofi. Ms.

Rodriguez also understood that each purchase involved a direct transaction between herself and

Sanofi because her medication came with packaging and other materials prepared by Sanofi,

including representations and warranties that her medications were properly manufactured and

free from defects.

       19.      Defendant Sanofi U.S. LLC (formerly Sanofi-Aventis U.S. LLC) is a corporation

incorporated under the laws of Delaware with a principal place of business at 55 Corporate

Drive, Bridgewater, New Jersey 08807. Sanofi U.S. LLC is a wholly owned subsidiary of

French company Sanofi S.A. Sanofi conducts substantial business in the United States, and




                                                6
                Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 7 of 30



specifically in the State of New York. Sanofi has been engaged in the manufacturing,

distribution, and sale of defective Zantac in the United States, including in the State of New

York.

          20.      Defendant Chattem, Inc. is a corporation incorporated under the laws of

Tennessee with its principal place of business at 1715 West 38th Street, Chattanooga, Tennessee

37409. Chattem manages the supply and distribution of Zantac in the United States on behalf of

Sanofi.

          21.      Chattem is a wholly owned subsidiary of French company Sanofi S.A. There

exists, and at all times herein existed, a unity of ownership between Sanofi, Chattem, and their

agents such that any individuality or separateness between them has ceased and each of them is

the alter ego of the other. Upon information and belief, Sanofi communicates with Chattem

concerning virtually all aspects of the Zantac it distributes in the United States. At all relevant

times, Chattem acted as an authorized agent, representative, servant, employee and/or alter ego

of Sanofi while performing activities including but not limited to advertising, warranties,

dissemination of information, and distribution of Zantac medications in the United States and in

the State of New York.

          22.      Defendant CVS Health Co. f/k/a CVS Caremark is a corporation organized under

the laws of the State of Rhode Island and Providence Plantations maintains its principal place of

business at One CVS Drive, Woonsocket, Rhode Island 02895. Among other services, CVS

provides pharmacy services. Defendant CVS conducts substantial business throughout the

United States, and specifically in the State of New York. Ms. Rodriguez purchased Zantac from

a CVS in Bronx, New York.

          23.      Defendant Dollar Tree Stores, Inc. is a corporation organized under the laws of




                                                    7
              Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 8 of 30



Virginia that maintains its principal place of business at 500 Volvo Parkway, Chesapeake,

Virginia 23320. Among other services, Dollar Tree sells pharmaceutical products. Defendant

Dollar Tree conducts substantial business throughout the United States, and specifically in the

State of New York. Ms. Rodriguez purchased Zantac from a Family Dollar store, which is

owned and operated by Dollar Tree, in Bronx, New York.

                                  JURISDICTION AND VENUE

        24.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendants, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

        25.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, and because Defendants

(a) are authorized to conduct business in this District and have intentionally availed themselves

of the laws and markets within this District through the promotion, marketing, distribution, and

sale of defective Zantac in this District; (b) conduct substantial business in this District; and (c)

are subject to personal jurisdiction in this District.

                                      CLASS ALLEGATIONS

        26.      Plaintiff seeks to represent a class defined as all persons in the United States who

purchased Zantac (the “Class”). Specifically excluded from the Class are persons who made

such purchase for the purpose of resale, Defendants, Defendants’ officers, directors, agents,

trustees, parents, children, corporations, trusts, representatives, employees, principals, servants,

partners, joint ventures, or entities controlled by Defendants, and their heirs, successors, assigns,




                                                   8
                Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 9 of 30



or other persons or entities related to or affiliated with Defendants and/or Defendants’ officers

and/or directors, the judge assigned to this action, and any member of the judge’s immediate

family.

          27.      Plaintiff also seeks to represent a subclass of all Class members who purchased

Zantac in New York (the “New York Subclass”).

          28.      Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and New York Subclass may be expanded or

narrowed by amendment or amended complaint.

          29.      Numerosity. The members of the Class are geographically dispersed throughout

the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of

members in the Class. Although the precise number of Class members is unknown to Plaintiff,

the true number of Class members is known by Defendants and may be determined through

discovery. Class members may be notified of the pendency of this action by mail and/or

publication through the distribution records of Defendants and third-party retailers and vendors.

          30.      Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and predominate over any

questions affecting only individual Class members. These common legal and factual questions

include, but are not limited to, the following:

          (a)      whether the Zantac manufactured, distributed, and sold by Defendants contain

dangerously high levels of NDMA, thereby breaching the express and implied warranties made

by Defendants and making Zantac unfit for human consumption and therefore unfit for its

intended purpose;




                                                    9
             Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 10 of 30



       (b)      whether Defendants knew or should have known that Zantac contained elevated

levels of NDMA prior to selling the medication, thereby constituting fraud and/or fraudulent

concealment;

       (c)      whether Defendants have unlawfully converted money from Plaintiff and the

Class and New York Subclass;

       (d)      whether Defendants are liable to Plaintiff and the Class and New York Subclass

for unjust enrichment;

       (e)      whether Defendants are liable to Plaintiff and the Class and New York Subclass

for fraudulent concealment;

       (f)      whether Defendants are liable to Plaintiff and the New York Subclass for

violations of the New York consumer-protection law;

       (g)      whether Defendants are liable to Plaintiff and the Class and New York Subclass

for breaches of express and implied warranties;

       (h)      whether Plaintiff and the Class and New York Subclass have sustained monetary

loss and the proper measure of that loss;

       (i)      whether Plaintiff and the Class and New York Subclass are entitled to declaratory

and injunctive relief;

       (j)      whether Plaintiff and the Class and New York Subclass are entitled to restitution

and disgorgement from Defendants; and

       (k)      whether the marketing, advertising, packaging, labeling, and other promotional

materials for Zantac are deceptive.

       31.      Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class and New York Subclass in that Defendants mass marketed and sold defective Zantac to




                                                  10
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 11 of 30



consumers throughout the United States. This defect was present in all of the Zantac

manufactured, distributed, and sold by Defendants. Therefore, Defendants breached their

express and implied warranties to Plaintiff and Class and New York Subclass members by

manufacturing, distributing, and selling the defective Zantac. Plaintiff’s claims are typical in that

they were uniformly harmed in purchasing and consuming the defective Zantac. Plaintiff’s

claims are further typical in that Defendants deceived Plaintiff in the very same manner as they

deceived each member of the Class and New York Subclass. Further, there are no defenses

available to Defendants that are unique to Plaintiff.

       32.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and New York Subclass. Plaintiff has retained counsel that is highly

experienced in complex consumer class action litigation, and Plaintiff intends to vigorously

prosecute this action on behalf of the Class and New York Subclass. Furthermore, Plaintiff has

no interests that are antagonistic to those of the Class and New York Subclass.

       33.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and New York Subclass members are relatively small compared to the

burden and expense of individual litigation of their claims against Defendants. It would, thus, be

virtually impossible for the Class and New York Subclass, on an individual basis, to obtain

effective redress for the wrongs committed against them. Furthermore, even if Class and New

York Subclass members could afford such individualized litigation, the court system could not.

Individualized litigation would create the danger of inconsistent or contradictory judgments

arising from the same set of facts. Individualized litigation would also increase the delay and

expense to all parties and the court system from the issues raised by this action. By contrast, the




                                                 11
           Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 12 of 30



class action device provides the benefits of adjudication of these issues in a single proceeding,

economies of scale, and comprehensive supervision by a single court, and presents no unusual

management difficulties under the circumstances.

         34.   In the alternative, the Class and New York Subclass may also be certified

because:

         (a)   the prosecution of separate actions by individual Class and New York Subclass

members would create a risk of inconsistent or varying adjudications with respect to individual

Class and New York Subclass members that would establish incompatible standards of conduct

for the Defendants;

         (b)   the prosecution of separate actions by individual Class and New York Subclass

members would create a risk of adjudications with respect to them that would, as a practical

matter, be dispositive of the interests of other Class and New York Subclass members not parties

to the adjudications, or substantially impair or impede their ability to protect their interests;

and/or

         (c)   Defendants have acted or refused to act on grounds generally applicable to the

Class and New York Subclass as a whole, thereby making appropriate final declaratory and/or

injunctive relief with respect to the members of the Class and New York Subclass as a whole.

                                          COUNT I
                                Breach Of Express Warranty
                       (On Behalf Of The Class And New York Subclass)

         35.   Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

         36.   Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the New York Subclass against Defendants.




                                                  12
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 13 of 30



       37.     Plaintiff, and each member of the Class and New York Subclass, formed a

contract with Defendants at the time Plaintiff and the other Class and New York Subclass

members purchased the defective Zantac. The terms of the contract include the promises and

affirmations of fact made by Defendants on Zantac’s packaging and through marketing and

advertising, including that the product would contain only what was stated on the label, and not

harmful impurities such as NDMA. This labeling, marketing, and advertising constitute express

warranties and became part of the basis of the bargain, and are part of the standardized contract

between Plaintiff and the members of the Class and New York Subclass and Defendants.

       38.     Plaintiff relied on the express warranty that her Zantac was safe and would not

contain unsafe levels of NDMA. This express warranty further formed the basis of the bargain,

and is part of the standardized contract between Plaintiff and the members of the Class and New

York Subclass and Defendants.

       39.     Defendants purport, through their advertising, labeling, marketing and packaging,

to create an express warranty that the medication would contain only the ingredients stated on

the label, and not harmful impurities such as NDMA.

       40.     Plaintiff and the Class and New York Subclass performed all conditions precedent

to Defendants’ liability under this contract when they purchased the defective medication.

       41.     Defendants breached express warranties about the defective Zantac and its

qualities because Defendants’ statements about the defective Zantac were false and the defective

Zantac does not conform to Defendants’ affirmations and promises described above.

       42.     Plaintiff and each of the members of the Class and New York Subclass would not

have purchased the defective Zantac had they known the true nature of the defective Zantac’s

composition, specifically that Zantac contained elevated levels of NDMA.




                                                13
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 14 of 30



       43.     As a result of Defendants’ breaches of express warranty, Plaintiff and each of the

members of the Class and New York Subclass have been damaged in the amount of the purchase

price of Zantac and any consequential damages resulting from the purchases.

       44.     On October 15, 2019, prior to filing this action, Defendants were served with pre-

suit notice letters that complied in all respects with U.C.C. §§ 2-313, 2-607. Plaintiff’s counsel

sent Defendants letters advising them that they breached an express warranty and demanded that

they cease and desist from such breaches and make full restitution by refunding the monies

received therefrom. True and correct copies of Plaintiff’s counsel’s letters are attached hereto as

Exhibit A.

                                        COUNT II
                    Breach Of The Implied Warranty Of Merchantability
                     (On Behalf Of The Class And New York Subclass)

       45.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       46.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the New York Subclass against Defendants.

       47.     Defendants, as the designers, manufacturers, marketers, distributors, and/or

sellers, impliedly warranted that Zantac (i) would not contain elevated levels of NDMA and (ii)

is generally recognized as safe for human consumption.

       48.     Defendants breached the warranty implied in the contract for the sale of the

defective Zantac because it could not pass without objection in the trade under the contract

description, the Zantac was not of fair or average quality within the description, and the Zantac

was unfit for its intended and ordinary purpose because the Zantac manufactured, distributed,

and sold by Defendants was defective in that it contained elevated levels of carcinogenic and




                                                14
           Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 15 of 30



liver toxic NDMA, and as such is not generally recognized as safe for human consumption. As a

result, Plaintiff and Class and New York Subclass members did not receive the goods as

impliedly warranted by Defendants to be merchantable.

       49.     Plaintiff and Class and New York Subclass members purchased Zantac in reliance

upon Defendants’ skill and judgment and the implied warranties of fitness for the purpose.

       50.     The Zantac was not altered by Plaintiff or Class and New York Subclass

members.

       51.     The Zantac was defective when it left the exclusive control of Defendants.

       52.     Defendants knew that the Zantac would be purchased and used without additional

testing by Plaintiff and Class and New York Subclass members.

       53.     The defective Zantac was defectively manufactured and unfit for its intended

purpose, and Plaintiff and Class and New York Subclass members did not receive the goods as

warranted.

       54.     As a direct and proximate cause of Defendants’ breach of the implied warranty,

Plaintiff and Class and New York Subclass members have been injured and harmed because: (a)

they would not have purchased Zantac on the same terms if they knew that Zantac contained

harmful levels of NDMA, and is not generally recognized as safe for human consumption; and

(b) Zantac does not have the characteristics, ingredients, uses, or benefits as promised by

Defendants.

                                        COUNT III
                     Violation Of New York General Business Law § 349
                           (On Behalf Of The New York Subclass)

       55.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.




                                                15
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 16 of 30



       56.     Plaintiff brings this claim individually and on behalf of the members of the

proposed New York Subclass against Defendants.

       57.     New York’s General Business Law § 349 prohibits deceptive acts or practices in

the conduct of any business, trade, or commerce.

       58.     In its sale of goods throughout the State of New York, Defendants conduct

business and trade within the meaning and intendment of New York’s General Business Law §

349.

       59.     Plaintiff and members of the New York Subclass are consumers who purchased

products from Defendants for their personal use.

       60.     By the acts and conduct alleged herein, Defendants have engaged in deceptive,

unfair, and misleading acts and practices, which include, without limitation, misrepresenting that

Zantac (i) would not contain dangerously high levels of NDMA and (ii) is generally recognized

as safe for human consumption.

       61.     The foregoing deceptive acts and practices were directed at consumers.

       62.     The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent the characteristics and quality of Zantac to induce

consumers to purchase the same.

       63.     By reason of this conduct, Defendants engaged in deceptive conduct in violation

of New York’s General Business Law.

       64.     Defendants’ actions are the direct, foreseeable, and proximate cause of the

damages that Plaintiff and members of the New York Subclass have sustained from having paid

for and used Defendants’ products.

       65.     As a result of Defendants’ violations, Plaintiff and members of the New York




                                                16
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 17 of 30



Subclass have suffered damages because: (a) they would not have purchased Zantac on the same

terms if they knew that Zantac contained high levels of NDMA; and (b) Zantac does not have the

characteristics, uses, benefits, or qualities as promised.

       66.     On behalf of herself and other members of the New York Subclass, Plaintiff seeks

to recover her actual damages or fifty dollars, whichever is greater, three times actual damages,

and reasonable attorneys’ fees.

                                         COUNT IV
                      Violation Of New York General Business Law § 350
                            (On Behalf Of The New York Subclass)

       67.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       68.     Plaintiff brings this claim individually and on behalf of the members of the

proposed New York Subclass against Defendants.

       69.     New York’s General Business Law § 350 prohibits false advertising in the

conduct of any business, trade, or commerce.

       70.     Pursuant to said statute, false advertising is defined as “advertising, including

labeling, of a commodity … if such advertising is misleading in a material respect.”

       71.     Based on the foregoing, Defendants have engaged in consumer-oriented conduct

that is deceptive or misleading in a material way which constitutes false advertising in violation

of Section 350 of New York’s General Business Law.

       72.     Defendants’ false, misleading, and deceptive statements and representations of

fact were and are directed towards consumers.

       73.     Defendants’ false, misleading, and deceptive statements and representations of

fact were and are likely to mislead a reasonable consumer acting reasonably under the




                                                  17
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 18 of 30



circumstances.

       74.       Defendants’ false, misleading, and deceptive statements and representations of

fact have resulted in consumer injury or harm to the public interest.

       75.       As a result of Defendants’ false, misleading, and deceptive statements and

representations of fact, Plaintiff and the New York Subclass have suffered and continue to suffer

economic injury.

       76.       As a result of Defendants’ violations, Plaintiff and members of the New York

Subclass have suffered damages due to said violations because: (a) they would not have

purchased Zantac on the same terms if they knew that Zantac contained elevated levels of

NDMA and is not safe for human consumption; and (b) Zantac does not have the characteristics,

uses, benefits, or qualities as promised.

       77.       On behalf of herself and other members of the New York Subclass, Plaintiff seeks

to recover her actual damages or five hundred dollars, whichever is greater, three times actual

damages, and reasonable attorneys’ fees.

                                          COUNT V
                                      Unjust Enrichment
                        (On Behalf Of The Class And New York Subclass)

       78.       Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       79.       Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendants.

       80.       Plaintiff and the Class and New York Subclass conferred a benefit on Defendants

in the form of monies paid to purchase Defendants’ defective Zantac.

       81.       Defendants voluntarily accepted and retained this benefit.




                                                  18
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 19 of 30



       82.     Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for medications unfit for human use, it would be unjust and inequitable for the

Defendants to retain it without paying the value thereof.

                                        COUNT VI
                                 Fraudulent Concealment
                      (On Behalf Of The Class and New York Subclass)

       83.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       84.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendants.

       85.     Defendants had a duty to disclose material facts to Plaintiff and the Class and

New York Subclass given their relationship as contracting parties and intended users of Zantac.

Defendants also had a duty to disclose material facts to Plaintiff and the Class and New York

Subclass, namely that they were in fact manufacturing, distributing, and selling harmful Zantac

unfit for human consumption, because Defendants had superior knowledge such that the

transactions without the disclosure were rendered inherently unfair.

       86.     Defendants possessed knowledge of these material facts. In 2003, it was

“proposed that elevated levels of NDMA in drinking water…may be associated with the drug

ranitidine.” 14 Furthermore, a 2016 study by Stanford University found that individuals who took

Zantac had “NDMA levels [in their urine] more than 400 times greater than what the FDA

considers acceptable.” 15 During that time, Plaintiff and Class and New York Subclass members




14
  VALISURE PETITION at 4-5.
15
  Jonathan Lapook, Potentially Dangerous Chemical Found in Popular Heartburn Pill Zantac,
CBS NEWS, Oct. 8, 2019, https://www.cbsnews.com/news/zantac-ndma-levels-potentially-
dangerous-chemical-zantac-ranitidine-heartburn-pills-2019-10-08/.


                                                19
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 20 of 30



were using Zantac without knowing it contained dangerous levels of NDMA.

       87.     Defendants failed to discharge their duty to disclose these materials facts.

       88.     In so failing to disclose these material facts to Plaintiff and the Class and New

York Subclass, Defendants intended to hide from Plaintiff and the Class and New York Subclass

that they were purchasing and consuming Zantac with harmful defects that was unfit for human

use, and thus acted with scienter and/or an intent to defraud.

       89.     Plaintiff and the Class and New York Subclass reasonably relied on Defendants’

failure to disclose insofar as they would not have purchased the defective Zantac manufactured,

distributed, and sold by Defendants had they known it contained unsafe levels of NDMA.

       90.     As a direct and proximate cause of Defendants’ fraudulent concealment, Plaintiff

and the Class and New York Subclass suffered damages in the amount of monies paid for the

defective Zantac.

       91.     As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.

                                       COUNT VII
                                          Fraud
                      (On Behalf Of The Class and New York Subclass)

       92.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       93.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendants.

       94.     As discussed above, Defendants provided Plaintiff and Class and New York

Subclass members with materially false or misleading information about the Zantac

manufactured, distributed, and sold by Defendants. Specifically, Defendants have marketed




                                                 20
            Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 21 of 30



Zantac as safe for human consumption. As indicated above, however, these representations are

false and misleading as Defendants’ Zantac medications contained elevated levels of NDMA.

        95.    The misrepresentations and omissions of material fact made by Defendants, upon

which Plaintiff and Class and New York Subclass members reasonably and justifiably relied,

were intended to induce and actually induced Plaintiff and Class and New York Subclass

members to purchase defective Zantac.

        96.    Defendants knew that Zantac was contaminated with this harmful impurity, but

continued to manufacture it nonetheless. In 2003, it was “proposed that elevated levels of

NDMA in drinking water … may be associated with the drug ranitidine.” 16 Furthermore, a 2016

study by Stanford University found that individuals who took Zantac had “NDMA levels [in

their urine] more than 400 times greater than what the FDA considers acceptable.” 17 During that

time, Plaintiff and Class and New York Subclass members were using the medication without

knowing it contained dangerous levels of NDMA.

        97.    The fraudulent actions of Defendants caused damage to Plaintiff and Class and

New York Subclass members, who are entitled to damages and other legal and equitable relief as

a result.

        98.    As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.




16
  VALISURE PETITION at 4-5.
17
  Jonathan Lapook, Potentially Dangerous Chemical Found in Popular Heartburn Pill Zantac,
CBS NEWS, Oct. 8, 2019, https://www.cbsnews.com/news/zantac-ndma-levels-potentially-
dangerous-chemical-zantac-ranitidine-heartburn-pills-2019-10-08/.


                                               21
         Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 22 of 30



                                      COUNT VIII
                                       Conversion
                     (On Behalf Of The Class And New York Subclass)

       99.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       100.   Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and New York Subclass against Defendants.

       101.   Plaintiff and the Class and New York Subclass have an ownership right to the

monies paid for the defective Zantac manufactured, distributed, and sold by Defendants.

       102.   Defendants have wrongly asserted dominion over the payments illegally diverted

to them for the defective Zantac. Defendants have done so every time that Plaintiff and the Class

and New York Subclass bought Zantac over the counter.

       103.   As a direct and proximate cause of Defendants’ conversion, Plaintiff and the

Class and New York Subclass suffered damages in the amount of the payments made for each

time they bought Zantac over the counter.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendants, as follows:

              A.      For an order certifying the nationwide Class and the New York Subclass
                      under Rule 23 of the Federal Rules of Civil Procedure and naming
                      Plaintiff as representative of the Class and New York Subclass and
                      Plaintiff’s attorneys as Class Counsel to represent the Class and members
                      of the New York Subclass;

              B.      For an order declaring the Defendants’ conduct violates the statutes
                      referenced herein;

              C.      For an order finding in favor of Plaintiff, the nationwide Class, and the
                      New York Subclass on all counts asserted herein;




                                               22
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 23 of 30



                D.      For compensatory, statutory, and punitive damages in amounts to be
                        determined by the Court and/or jury;

                E.      For prejudgment interest on all amounts awarded;

                F.      For an order of restitution and all other forms of equitable monetary relief;

                G.      For injunctive relief as pleaded or as the Court may deem proper; and

                H.      For an order awarding Plaintiff and the Class and New York Subclass their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.

Dated: October 15, 2019                          Respectfully submitted,


                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Andrew J. Obergfell
                                                             Andrew J. Obergfell

                                                 Joseph I. Marchese
                                                 Andrew J. Obergfell
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (212) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: jmarchese@bursor.com
                                                        aobergfell@bursor.com

                                                 BURSOR & FISHER, P.A.
                                                 Neal J. Deckant
                                                 1990 North California Blvd., Suite 940
                                                 Walnut Creek, CA 94596
                                                 Telephone: (925) 300-4455
                                                 Facsimile: (925) 407-2700
                                                 Email: ndeckant@bursor.com

                                                 Attorneys for Plaintiff




                                                     23
Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 24 of 30




                                                      EXHIBIT A
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 25 of 30




888 SEVENTH AVENUE                                                      ANDREW J. OBERGFELL
3RD FLOOR                                                                    Tel: 6 4 6 . 8 3 7 . 7 1 2 9
N E W YO RK , N Y 1 0 0 1 9                                                 Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                           aobergfell@bursor.com

                                       October 15, 2019


Via Certified Mail – Return Receipt Requested

Sanofi U.S. LLC
55 Corporate Drive
Bridgewater, New Jersey 08807

Chattem, Inc.
1715 West 38th Street
Chattanooga, Tennessee 37409

CVS Health Co.
One CVS Drive
Woonsocket, Rhode Island 02895

Costco Wholesale Corporation
999 Lake Drive
Issaquah, Washington 98027

Re:     Notice and Demand Letter Pursuant to U.C.C. § 2-607;
        New York’s General Business Law §§ 349-350; and
        all other relevant state and local laws

To Whom It May Concern:

       This letter serves as a preliminary notice and demand for corrective action by Sanofi U.S.
LLC (“Sanofi”), Chattem, Inc. (“Chattem”), CVS Health Co. (“CVS”), and Costco Wholesale
Corporation (“Costco”) pursuant to U.C.C. § 2-607(3)(a) concerning breaches of express and
implied warranties – and violations of state consumer protection laws – related to our clients,
Glorimar Rodriguez and Alfonso Pinales, and a class of all similarly situated purchasers (the
“Class”) of defective Zantac manufactured and distributed by Sanofi and Chattem, and sold by
CVS and Costco.

        Our clients purchased Zantac, a medication containing ranitidine, manufactured and
distributed by Sanofi and Chattem, and sold by CVS and Costco. Our clients’ respective Zantac
medications were defective in that they contained elevated levels of N-nitrosodimethylamine
(“NDMA”), a carcinogenic and liver-damaging impurity. On September 13, 2019, the U.S. Food
& Drug Administration (“FDA”) announced the presence of NDMA in ranitidine medications,
including Zantac. The FDA has since found unacceptable levels of NDMA in samples of
            Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 26 of 30
                                                                                         PAGE 2


ranitidine. In short, the Zantac medications that our clients and the Class were purchasing are
worthless, as they contain NDMA, rendering them unusable and unfit for human consumption.
Sanofi, Chattem, CVS, and Costco each violated express and implied warranties made to our
clients and the Class regarding the quality and safety of the Zantac they purchased. See U.C.C.
§§ 2-313, 2-314.

      Additionally, this letter also serves as notice of violation of New York General Business
Law §§ 349 and 350, and all other relevant state and local laws. As a result of Sanofi, Chattem,
CVS, and Costco’s violation of New York General Business Law § 349 and § 350, Ms.
Rodriguez and Mr. Pinales sustained injury.

       On behalf of our clients and the Class, we hereby demand that Sanofi, Chattem, CVS,
and Costco immediately (1) cease and desist from continuing to sell defective Zantac and
(2) make full restitution to all purchasers of the defective Zantac of all purchase money obtained
from sales thereof.

        We also demand that Sanofi, Chattem, CVS, and Costco preserve all documents and
other evidence which refers or relates to any of the above-described practices including, but not
limited to, the following:

       1.      All documents concerning the packaging, labeling, and manufacturing
               process for Sanofi and Chattem’s Zantac;

       2.      All documents concerning the design, development, supply, production,
               extraction, and/or testing of Zantac manufactured and distributed by
               Sanofi and Chattem;

       3.      All tests of Zantac manufactured and distributed by Sanofi and Chattem;

       4.      All documents concerning the pricing, advertising, marketing, and/or sale
               of Zantac manufactured and distributed by Sanofi and Chattem;

       5.      All communications with customers involving complaints or comments
               concerning the Zantac manufactured and distributed by Sanofi and
               Chattem;

       6.      All documents concerning communications with any retailer involved in
               the marketing or sale of Zantac manufactured and distributed by Sanofi
               and Chattem;

       7.      All documents concerning communications with federal or state regulators; and

       8.      All documents concerning the total revenue derived from sales of Zantac.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.
         Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 27 of 30
                                                                                      PAGE 3


        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                    Very truly yours,



                                                    Andrew J. Obergfell
                                                    Andrew J. Obergfell
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 28 of 30




888 SEVENTH AVENUE                                                      ANDREW J. OBERGFELL
3RD FLOOR                                                                    Tel: 6 4 6 . 8 3 7 . 7 1 2 9
N E W YO RK , N Y 1 0 0 1 9                                                 Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                           aobergfell@bursor.com

                                        October 15, 2019

Via Certified Mail – Return Receipt Requested

Sanofi U.S. LLC
55 Corporate Drive
Bridgewater, New Jersey 08807

Chattem, Inc.
1715 West 38th Street
Chattanooga, Tennessee 37409

CVS Health Co.
One CVS Drive
Woonsocket, Rhode Island 02895

Costco Wholesale Corporation
999 Lake Drive
Issaquah, Washington 98027

Dollar Tree Stores, Inc.
500 Volvo Parkway
Chesapeake, Virginia 23320

Re:     Notice and Demand Letter Pursuant to U.C.C. § 2-607;
        New York’s General Business Law §§ 349-350; and
        all other relevant state and local laws

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Sanofi U.S.
LLC (“Sanofi”), Chattem, Inc. (“Chattem”), CVS Health Co. (“CVS”), Costco Wholesale
Corporation (“Costco”), and Dollar Tree Stores, Inc. (“Dollar Tree”) pursuant to U.C.C.
§ 2-607(3)(a) concerning breaches of express and implied warranties – and violations of state
consumer protection laws – related to our clients, Glorimar Rodriguez and Alfonso Pinales, and a
class of all similarly situated purchasers (the “Class”) of defective Zantac manufactured by
Sanofi, distributed by Chattem, and sold by CVS, Costco, and Dollar Tree.

        Our clients purchased Zantac, a medication containing ranitidine, manufactured by
Sanofi, distributed by Chattem, and sold by CVS, Costco, and Dollar Tree. Our clients’
respective Zantac medications were defective in that they contained elevated levels of
            Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 29 of 30
                                                                                        PAGE 2


N-nitrosodimethylamine (“NDMA”), a carcinogenic and liver-damaging impurity. On
September 13, 2019, the U.S. Food & Drug Administration (“FDA”) announced the presence of
NDMA in ranitidine medications, including Zantac. The FDA has since found unacceptable
levels of NDMA in samples of ranitidine. In short, the Zantac medications that our clients and
the Class purchased are worthless, as they contain NDMA, rendering them unusable and unfit for
human consumption. Sanofi, Chattem, CVS, Costco, and Dollar Tree each violated express and
implied warranties made to our clients and the Class regarding the quality and safety of the
Zantac they purchased. See U.C.C. §§ 2-313, 2-314.

      Additionally, this letter also serves as notice of violation of New York General Business
Law §§ 349 and 350, and all other relevant state and local laws. As a result of Sanofi, Chattem,
CVS, Costco, and Dollar Tree’s violation of New York General Business Law § 349 and § 350,
Ms. Rodriguez and Mr. Pinales sustained injury.

       On behalf of our clients and the Class, we hereby demand that Sanofi, Chattem, CVS,
Costco, and Dollar Tree immediately (1) cease and desist from continuing to sell defective
Zantac and (2) make full restitution to all purchasers of the defective Zantac of all purchase
money obtained from sales thereof.

       We also demand that Sanofi, Chattem, CVS, Costco, and Dollar Tree preserve all
documents and other evidence which refers or relates to any of the above-described practices
including, but not limited to, the following:

       1.      All documents concerning the packaging, labeling, and manufacturing
               process for Sanofi’s Zantac;

       2.      All documents concerning the design, development, supply, production,
               extraction, and/or testing of Zantac manufactured by Sanofi and
               distributed by Chattem;

       3.      All tests of Zantac manufactured by Sanofi and distributed by Chattem;

       4.      All documents concerning the pricing, advertising, marketing, and/or sale
               of Zantac manufactured by Sanofi and distributed by Chattem;

       5.      All communications with customers involving complaints or comments
               concerning the Zantac manufactured by Sanofi and distributed by
               Chattem;

       6.      All documents concerning communications with any retailer involved in
               the marketing or sale of Zantac manufactured by Sanofi and distributed by
               Chattem;

       7.      All documents concerning communications with federal or state regulators; and

       8.      All documents concerning the total revenue derived from sales of Zantac.
          Case 1:19-cv-09527-AT Document 1 Filed 10/15/19 Page 30 of 30
                                                                                         PAGE 3


       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                      Very truly yours,



                                                      Andrew J. Obergfell
                                                      Andrew J. Obergfell
